Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 31, 2014

The Court of Appeals hereby passes the following order:

A14A2357. GEORGE v. THE STATE

This case was docketed by this court on August 15, 2014, and appellant’s brief and
enumerations of error were due September 4, 2014. Although the appellant was
ordered on October 9, 2014, to file a brief within 10 days, he has not done so as of the
date of this order. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13 and 23 (a). See Whittle v. State, 210 Ga. App.
841, 842 (437 SE2d 842) (1993). (“[W]hen an appellant elects to pursue his own
appeal, and fails to file enumerations of error or a brief after having been ordered to
do so by this court, the appeal will be dismissed.”)



                                        Court of Appeals of the State of Georgia
                                                                             10/31/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.